DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/03/2021 amended claims 1, 5, and 12.  Claims 1-20 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 5 and 12.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-8, 10-12, 15-17 and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US 20190086778 A1) in view of Freeman (US 20050045702 A1).
Regarding claims 1, 3, 5, 6, 10, 12, 15, and 19, Yamagishi (Fig. 3 and 4; [0044]-[0057]) teaches a non-rotating wavelength conversion device comprising a phosphor layer (202a-d) thermally coupled to the heat dissipation device (206), where the phosphor layer sintered on a ceramic surface ([0046]).  Yamagishi also teaches an optical engine comprising: a first collimated light source (101a/b; [0014], [0045]); a lens (112, 113, 108, 110, 124, 125 and/or 127) disposed at a downstream of a light path of the first collimated light source; a light valve (139R/G/B) disposed at a downstream of a light path of the optical engine; and a lens assembly (140) disposed at a downstream of a light path of the light valve (Fig. 3).
Yamagishi does not teach the heat dissipation device comprising a thermoelectric cooling chip having a first insulation layer; a first metal layer disposed on the first insulation layer; a semiconductor layer disposed on the first metal layer; a second metal layer disposed on the semiconductor layer; a second insulation layer disposed on the second metal layer and the phosphor layer thermally coupled to the second insulation layer.
Freeman teaches a thermoelectric cooling chip (Fig. 2-11) having a first insulation layer (20); a first metal layer (23, 24, 26) disposed on the first insulation layer (20); a semiconductor layer (12) disposed on the first metal layer (23, 24, 26); a second metal layer (22) disposed on the semiconductor layer (12); a second insulation layer (18) disposed on the second metal layer (22); wherein second insulation layer (18) has a ceramic surface ([0051]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi with Freeman such that phosphor layer is sintered on the ceramic 
Regarding claims 2, 11, and 20, the combination of Yamagishi and Freeman consequently results in a thermoelectric cooling chip (Fig. 2-11 of Freeman) comprising the first insulation layer (20 of Freeman), the first metal layer (23, 24, 26 of Freeman), the semiconductor layer (12 of Freeman), the second metal layer (22 of Freeman), and the second insulation layer (18 of Freeman), wherein the semiconductor layer (12 of Freeman) comprises a plurality of pairs of semiconductor pillars (14 and 16; Fig. 2-11 of Freeman), each of the semiconductor pillars comprises a p-type semiconductor pillar and an n-type semiconductor pillar (Fig. 2-11, [0047] of Freeman), and the pairs of semiconductor pillars are electrically connected through the first metal layer (23, 24, 26 of Freeman) and the second metal layer (22; [0052], [0053] of Freeman). 
Regarding claims 4, 7, and 16, the combination of Yamagishi and Freeman consequently results in a ceramic substrate (720 of Yamagishi which corresponds to 5 of Freeman in Fig. 2), wherein the phosphor layer is disposed on a surface of the thermoelectric cooling chip through the ceramic substrate (720 of Yamagishi which corresponds to 5 of Freeman in Fig. 2), and no light-emitting element is disposed between the phosphor layer and the ceramic substrate ([0195], [0203], [0206], [0207], [0211], [0213], [0216], [0247] of Yamagishi; Fig. 2 of Freeman). 
	Regarding claims 8 and 17, Yamagishi further teaches a heat sink but does not explicitly teach a thermoelectric cooling chip located between the phosphor layer and the heat sink.
Freeman further teaches a heat sink (30) where the thermoelectric cooling chip is disposed on the heat sink (30; Fig. 2), and the thermoelectric cooling chip is located between the phosphor layer (which corresponds to 5 of Freeman in Fig. 2) and the heat sink (30). 
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi and Freeman in further view of Furuyama (US 20200035872 A1).
Regarding claims 9 and 18, neither teaches a thickness of the phosphor layer is less than 1 mm. 
Furuyama teaches the thickness of the phosphor layer is less than 1 mm ([0038]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi and Freeman with Furuyama; because it improve emission efficiency ([0038] of Furuyama).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi and Freeman in further view of Chang (US 20190086779 A1).
Regarding claim 13, the combination of Yamagishi and Freeman consequently results in the phosphor layer is disposed at a cold side of the thermoelectric cooler (Fig. 2 of Freeman).
Neither Yamagishi nor Freeman teaches the power consumption rate of the first collimated light source is greater than or equal to 50 watts.
Chang teaches the power consumption rate of the first collimated light source is greater than or equal to 50 watts (Fig. 1; [0034]).

Regarding claim 14, neither Yamagishi nor Freeman teaches a second collimated light source and a third collimated light source respectively disposed at an upstream of the light path of the light valve, and a sum of the power of the first collimated light source, a power of the second collimated light source, and a power of the third collimated light source ranges from 200 watts to 1000 watts. 
Chang teaches a second collimated light source (122) and a third collimated light source (124) respectively disposed at an upstream of the light path of the light valve (212; [0038]), and a sum of the power of the first collimated light source, a power of the second collimated light source, and a power of the third collimated light source ranges from 200 watts to 1000 watts ([0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamagishi and Freeman with Chang; because it provides the desired color balance.

Response to Arguments
Applicant's arguments with respect to claims 1, 5, and 12 have been fully considered but are found moot in view of new ground of rejection/s necessitated by the amendment of claims 1, 5, and 12.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:


Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882